Citation Nr: 0729239	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a rectal condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1945 to August 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which denied service connection for a rectal 
problem.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 
20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a rectal condition, 
manifested as intense itching and burning in the rectal area.  
The veteran maintains that this condition began during 
service, and has continued since discharge from service.  

At his personal hearing in July 2007, the veteran testified 
that the rectal problem began during service while he was a 
lifeguard.  He sought treatment for intense rectal itching 
and discomfort from a corpsman, who told him that the problem 
was likely caused by exposure to excess chlorine from being 
in the pool as lifeguard.  The veteran further testified that 
the treatment he received at that time included application 
of iodine to the rectal area, and that actually made the 
problem worse, which has continued consistently since that 
time.  

Although the veteran is not considered competent to provide a 
nexus between his current rectal condition and a disability 
during service; he is competent to testify as to his in-
service experiences and symptoms.  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  

In light of the veteran's testimony, he should be examined by 
a VA doctor to determine the current nature, and likely 
etiology of his rectal condition.  All pertinent VA and 
private treatment records, not currently of record, should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
claimed rectal condition, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the claimed 
rectal condition.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
rectal condition.  The examiner should 
first identify if any such rectal 
condition exists, and if so, should 
provide a diagnosis, and an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
rectal condition had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  Importantly, the examiner 
should keep in mind that the veteran is 
competent to testify as to his in-service 
symptoms.  All findings must be reported 
in detail and all indicated testing must 
be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

